Appeal dismissed. Our examination of the decision of the Appellate Division reveals that an alternative ground for its holding — the trial court’s failure to give a specified jury instruction — was not preserved as a question of law for appellate review. Thus, the order of reversal appealed from, notwithstanding its recital that it rests solely "on the law”, is not based "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90 [2] [a]; see generally, People v Lawlor, 67 NY2d 904; People v Dercole, 52 NY2d 956).